 SAIA MOTOR FREIGHT LINE 607Saia Motor Freight Line, Inc. and General Drivers, Warehousemen and Helpers Local Union 745, a/w International Brotherhood of Teamsters. Cases 16ŒCAŒ19981, 16ŒCA-19981Œ2, and 16ŒCAŒ19981Œ4 July 18, 2001 SUPPLEMENTAL ORDER Respondent™s Motion to Vacate Order of April 4, 2001, is granted.  The Regional Director approved an informal settlement agreement in this case after the case had been transferred to the Board for decision.  If the Regional Director had sought Board permission for the approval or Board remand of the case back to the Re-gional Director, it is likely that the decision would not have issued.  Accordingly, based on the informal settle-ment agreement and Respondent™s motion herein, the Board™s decision of April 4, 2001, reported at 333 NLRB 784 is vacated.  See Caterpillar, Inc., 332 NLRB No. 101 (2000) (not reported in Board volumes).  By direc-tion of the Board:   334 NLRB No. 97 